                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:19-cv-00039-MR

AJANAKU MURDOCK,            )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                     ORDER
                            )
                            )
FNU WILLIAMS, et al.,       )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte on its review of the

docket in this matter.

      Pro se Plaintiff Ajanaku Murdock (“Plaintiff”) is a North Carolina

prisoner currently incarcerated at Alexander Correctional Institution in

Taylorsville, North Carolina. Plaintiff filed this action in this Court on January

28, 2019, pursuant to 42 U.S.C. § 1983. [Doc. 1]. Plaintiff’s Complaint

survived initial review as to Defendants FNU Williams, FNU Horne, and FNU

Mitchell. [Doc. 7]. Defendant Williams waived service. [Doc. 10]. After

waivers of service for Defendants Horne and Mitchell were returned

unexecuted, the Court ordered that the U.S. Marshal was to use reasonable

efforts to locate and obtain service on Defendants Horne and Mitchell in



        Case 3:19-cv-00039-MR Document 25 Filed 05/20/20 Page 1 of 3
accordance with Rule 4 of the Federal Rules of Civil Procedure. [Doc. 12].

Defendant Horne was served on January 10, 2020. [Doc. 14]. On February

27, 2020, Defendants Horne and Williams filed a motion to dismiss the

Complaint, which remains pending before the Court. [Doc. 19]. Despite

efforts by the U.S. Marshal to serve Defendant Mitchell, he remains

unserved. [See Doc. 15].

      Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. Under Rule 4(m):

            If a defendant is not served within 90 days after the
            complaint is filed, the court---on motion or on its own
            motion after notice to the plaintiff---must dismiss the
            action without prejudice against the defendant or
            order that service be made within a specified time.
            But if the plaintiff shows good cause for the failure,
            the court must extend the time for service for an
            appropriate period.

Fed. R. Civ. P. 4(m). The service period in Rule 4(m) is tolled while the

district court considers an in forma pauperis complaint. Robinson v. Clipse,

602 F.3d 605, 608 (4th Cir. 2010). Initial review in this case occurred on

October 29, 2019. [Doc. 7]. Plaintiff, therefore, had until January 27, 2020

to serve Defendant Mitchell. As such, the Court hereby notifies Plaintiff that

it will dismiss Defendant Mitchell without prejudice unless, within fourteen

(14) days of this Order, the Plaintiff shows good cause for the failure to timely
                                        2

        Case 3:19-cv-00039-MR Document 25 Filed 05/20/20 Page 2 of 3
serve Defendant Mitchell.

                                 ORDER

     IT IS, THEREFORE, ORDERED that Plaintiff shall have fourteen (14)

days from this Order to respond showing good cause why Defendant FNU

Mitchell should not be dismissed from this action. Failure to timely comply

with this Order will result in the dismissal of Defendant Mitchell from this

action without prejudice.

     IT IS SO ORDERED.
                                   Signed: May 20, 2020




                                      3

        Case 3:19-cv-00039-MR Document 25 Filed 05/20/20 Page 3 of 3
